ORDER
The Disciplinary Review Board having filed with the Court its decision concluding that LUBA ANNENKO of CHERRY HILL, who was admitted to the bar of this State in 1983, should be *509suspended from the practice of law for a period of six months for violating RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate), RPC 1.5(b) (failure to reduce fee agreement to writing), RPC 1.15(d) (failure to maintain proper trust and business accounts), RPC 1.16(d) (proper termination of representation), RPC 5.5(a) (failure to maintain a bcma fide office) and RPC 8.1(b) (failure to cooperate with ethics authorities);
And the Disciplinary Review Board further having concluded that prior to reinstatement to practice respondent should be required to demonstrate that she is fit to practice law;
And good cause appearing;
It is ORDERED that LUBA ANNENKO is suspended from the practice of law for a period of six months and until the further Order of the Court, effective November 13, 2000; and it is further
ORDERED that prior to reinstatement to practice, respondent shall provide proof of her fitness to practice law, as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.